Citation Nr: 1627886	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-29 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability, including secondary to claimed left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to January 1967.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2010 rating decision of the VA Regional Office (RO) in Pittsburgh, Pennsylvania.  An August 2012 Travel Board hearing was held before the undersigned Veterans Law Judge.  

The Board then in December 2014 remanded the appeal for evidentiary development, the RO continuing the denial of the claims by March 2015 Supplemental Statement of the Case (SSOC).  The matter has now returned for further appellate review.

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against finding that the Veteran has a present right shoulder disability that is etiologically related to his active military service including as a result of a documented injury from 1963.



CONCLUSION OF LAW

The criteria are not met to establish service connection for a right shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014);              38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Veteran has been provided satisfactory and timely VCAA notice by way of March 2010 notice correspondence, issued prior to the present RO rating decision on appeal.  VA's duty to assist has been fulfilled through obtaining Service Treatment Records (STRs), post-service VA medical records, and records pertaining to a claim for disability benefits from the Social Security Administration (SSA).  There also has been substantial compliance with prior December 2014 Board remand directives, including that the Veteran undergo VA Compensation and Pension examination in this matter, and that the Veteran be afforded the full opportunity to identify further relevant treatment records.  Regarding the latter remand objective, there is no reasonable indication of further evidence to obtain,  the Veteran clarifying through February 2015 correspondence that he was providing personally the known medical documentation in his possession, and that records from the 1980s from the physician who performed his left knee meniscectomy          had been discarded and so were no longer available.


In furtherance of the claim, the Veteran has provided additional medical records from relevant VA and private treatment sources.  An August 2012 Travel Board hearing was held, during which the Veteran presented testimony and received proper assistance in developing his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There is no indication of further development to complete, including in response to prior remand. The Board has a sufficient basis upon which to issue a decision. 

Generally, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Basic requirements for service connection consists of medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).

If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involve those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Certain chronic conditions (including degenerative arthritis) may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a 10 percent level within one-year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.                 §§ 3.307, 3.309.


The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board finds upon comprehensive review that determinative medical findings weigh against the claim for service connection for right shoulder disability.  

Though the Veteran does have a present-day right shoulder disability, with  February 2016 MRI evidence of degenerative joint changes and tendinopathy, the fact remains that to establish service connection a claimed disability also must be of service origin.  Essentially, the Veteran's disability here does not meet the crucial criterion of having been incurred in service, i.e., having had a "causal nexus" to his military service.  Without a causal nexus to service, a claim for service connection by law cannot be substantiated.   

The Board has considered all relevant evidence in context of making this determination.  It is readily acknowledged at the outset, the Veteran had a documented May 1963 right shoulder in-service injury, reflected in Service Treatment Records, after having hurt the shoulder during hand to hand combat exercises.  There was pain over the right A/C joint (acromioclavicular joint), and evaluation was requested to rule out A/C joint separation.  Follow-up x-ray evaluation revealed no radiological evidence of bone disease or pathology.  A January 1967 separation examination report did not indicate shoulder abnormality.  The Veteran having sustained in-service injury, that point must be clearly and thoroughly considered in this case.  Still, it must be further shown that current disability originated from that injury.

After the injury sustained in service in 1963, the Veteran did not undergo treatment again for shoulder problems until many years after service.  He does not identify records of the same, and has specifically indicated not undergoing treatment or rehabilitation prior to initial VA treatment in 2008.  Moreover continuity of symptomatology is not shown since discharge from service as no shoulder abnormality was found on separation examination and the Veteran did not report any symptoms at that time.  

To further clarify the matter, pursuant to prior Board remand directive the Veteran underwent February 2015 VA Compensation and Pension examination, and the opinion of the examiner regarding etiology was as follows:  

      STRs document Veteran seen 5/29/1963 for x-ray right shoulder
with weights to rule out AC separation.  Hurt shoulder in hand to hand combat-pain over AC joint.  X-ray performed and revealed no radiological evidence of bone disease or pathology.  Physical exam dated 1/5/1967                is silent for a chronic right shoulder condition, diagnosis, or treatment with normal upper extremities examination findings.  Right shoulder condition resolved without residuals.  Review of records provided for review document Veteran worked as a cab driver and a bartender.  Then he went to college and grad school.  He worked as a probation officer for common pleas court for 23 years, then as associate professor in the Health and Physical Activity Department, University of Pittsburgh for eight years.  He has been retired since 2007.  The Veteran was seen by VA orthopedics 1/2011 for right shoulder pain with x-ray with DJD of AC joint and glenohumeral joint which is 40+ years after military service and after he worked for 20+ years as a probation officer and worked as an associate professor in the Health and Physical Activity Department, University of Pittsburgh for eight years.  Review of records provided for review document the right shoulder pain that occurred in 5/1963 resolved without residuals and had negative xray findings.  Therefore, the Veteran's right shoulder condition to include any diagnosed disabilities of the right shoulder less likely than not (less than           50 percent probability) began in or is related to active service.

This opinion is based on complete review of the Veteran's longitudinal medical history, having considered the contents of the claims file, and, not overlooking relevant occupational history as well.  See Prejean v. West, 13 Vet. App. 444,            448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998).  Inherent in the examiner's rationale, is indeed, the normal findings on separation examination and the underlying treatment gap of over 40 years, leading the examiner to conclude that the pertinent documented injury of May 1963 was an acute injury with no residuals.  The examiner also notes the Veteran's occupational history post-service.  While there was no documented intercurrent occupational injury, per se, the examiner basically observes that the Veteran had physically strenuous occupational duties but still did not require any treatment for his shoulder.  There is some relevance to this, in that SSA disability benefit claim records (the claim before SSA was denied) confirm that after having been a probation officer for over 20 years assisting with transporting detainees, and from 1996 to 2001 the Veteran was a physical fitness instructor involving lifting heavy weights.  In any event, the examiner's opinion with rationale was based on physical examination and review of the history and is therefore entitled to probative weight.  

Nor is there a contrary opinion of record.  Given as well the lengthy interval since service and medical complexity involved, the Board finds that the Veteran as a lay person is not competent to provide an etiological opinion as such is beyond the ability of a lay person to observe.

For these reasons the preponderance of the evidence weighs against this claim, and service connection for right shoulder disability is being denied, thus VA's benefit-of-the-doubt doctrine not being applicable under the circumstances.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for a right shoulder disability is denied.



REMAND

The Board sees fit to request supplemental opinion from the February 2015 VA examiner with regard to the etiology of claimed left knee disorder.  For one, while comprehensive in scope of evidence reviewed, the examiner appeared to overlook in part the Veteran's report of in-service injury (having participated in extensive marching and several mile long hikes, jumping out of trucks and helicopters), stating only this report "has been considered and cannot be substantiated."  The lay testimony of in-service injury and continuity of symptomatology becomes particularly important given there is nothing directly on point from service documentation.  His account is sufficiently credible and presumed competent.          See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The examiner should therefore address this factor more clearly.  Additionally, the examiner should account for and discuss the relevance of the Veteran's left meniscectomy procedure from the 1980s (records of which are presumably unavailable) and intermittent treatment in the 1990s that is documented per medical records from the SSA file. 

The claim for service connection for right knee disability, as secondary to disability on the left side, is inextricably intertwined with the above matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, these claims are REMANDED for the following action:

1. Return the examination report to the February 2015 examiner for an addendum opinion.  After reviewing the electronic claims folder, the examiner should again opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disability began in or is related to military service.  In providing the requested opinion, thoroughly consider the Veteran's reported source of repetitive injury in service (having run 10 miles at a time with boots on; participating in 30 mile hikes; having jumped out of trucks and helicopters), giving weight to it as a competent account of injury even absent service documentation.  Consider this reported injury as a legitimate factor in assessing etiology.

The examiner is then requested to consider and comment upon the Veteran's having undergone left knee meniscectomy during the 1980s (records of which are unavailable), and what SSA disability records demonstrate regarding ongoing left knee symptoms between 1994 and 2006.

If found that the left leg disorder is of service origin, then further indicate whether the Veteran's right knee disorder is due to or aggravated (i.e., worsened) beyond the natural progress by the left leg condition.

The examiner is requested to provide a thorough and detailed rationale for all opinions stated.

2. Review the claims file.  If the directives specified in this remand have not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3. Then readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


